SIMPSON, J.
The appellant Avas convicted of the offense of grand lerceny. In addition to the fact that the charges requested by the defendant were asked all *112together, and not separately (Verberg v. State, 137 Ala. 73, 34 South. 848, 97 Am. St. Rep. 17; Johnson v. State, 141 Ala. 37, 37 South. 456), so that, if any one of them was properly refused, the court could not he put in error, they all seem to be based on the idea that the suit of clothes was left in the possession of the defendant, and that he could not be convicted of larceny. The evidence does not bear out this theory, for it shows that the owner of the clothes did not commit them into the custody of the defendant, but merely obtained permission from him to use one of the drawers in defendant’s buréau, into which he placed them, thus keeping them under his own supervision and still in his possession. There was no error in the refusal to give the charges requested.
The judgment of the court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.